       Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 1 of 49



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED; and
10   VADE SECURE SASU.
     [Additional counsel listed on signature page]
11
                                  UNITED STATES DISTRICT COURT
12
                 NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
13

14   PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC
     LLC,
15                                                           Date Action Filed: July 23, 2019
                           Plaintiffs,                       DEFENDANTS VADE SECURE,
16          v.                                               INCORPORATED AND VADE
17                                                           SECURE SASU’S THIRD AMENDED
     VADE SECURE, INCORPORATED;                              ANSWER, AFFIRMATIVE
18   VADE SECURE SASU; OLIVIER                               DEFENSES, AND COUNTERCLAIMS
     LEMARIÉ,
19
                                                            JURY TRIAL DEMANDED
                           Defendants.
20                                                          Original Complaint Filed: July 23, 2019
21                                                          Courtroom: 7, 19th Floor
                                                            Judge: Maxine M. Chesney
22
                                                             San Francisco Courthouse
23                                                           450 Golden Gate Avenue
                                                             San Francisco, California 94102
24

25

26

27

28

                                                                                  Case No. 3:19-cv-04238-MMC
                                            DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                         THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 2 of 49



 1          Defendants Vade Secure, Incorporated (“Vade Inc.”) and Vade Secure SASU (“Vade

 2   SASU”) (collectively “Vade Defendants” or “Vade”), by and through their counsel, file this Third

 3   Amended Answer, Affirmative Defenses, and Counterclaims to Plaintiffs Proofpoint, Inc.

 4   (“Proofpoint”) and Cloudmark, LLC’s (“Cloudmark”; collectively with Proofpoint, “Plaintiffs”)

 5   First Amended Complaint (“Complaint”):

 6          Vade Defendants deny each and every matter, allegation, or thing in the Complaint except as

 7   may be affirmatively admitted or alleged herein. Moreover, to the extent any of the headings used

 8   by Plaintiffs in the Complaint constitute allegations of fact to which a response is required, Vade

 9   Defendants deny all the allegations contained in those headings.

10                 RESPONDING TO THE ALLEGATIONS IN THE COMPLAINT

11          Subject to and without waiving any of the affirmative defenses or available remedies set forth

12   in this Answer or otherwise available at law or equity, Vade Defendants respond to the separate,

13   numbered paragraphs of Plaintiffs’ Complaint as follows:

14          1.      Vade Defendants deny the allegations in paragraph 1.

15          2.      Vade Defendants admit that at one time Lemarié was a Cloudmark employee. Vade

16   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

17   allegations in paragraph 2 and therefore deny them.

18          3.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

19   truth of the allegations in paragraph 3 and therefore deny them.

20          4.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

21   truth of the allegations in paragraph 4 and therefore deny them.

22          5.      Vade Defendants admit that Lemarié is no longer a Cloudmark employee. Vade

23   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

24   allegations in paragraph 5 and therefore deny them.

25          6.      Vade Defendants admit that Lemarié is now a Vade Inc. employee. Vade Defendants

26   deny the remaining allegations in paragraph 6.

27          7.      Vade Defendants admit that they develop and market cybersecurity products. Vade

28   Defendants deny the remaining allegations in paragraph 7.
                                                     1
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                           THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 3 of 49



 1          8.      The patent application and marketing materials referenced in paragraph 8 speak for

 2   themselves. Vade Defendants deny the remaining allegations in paragraph 8.

 3          9.      Vade Defendants admit that Plaintiffs filed an “Exhibit L” with the Complaint, and

 4   that document speaks for itself. Defendants deny the allegations in paragraph 9.

 5          10.     Vade Defendants deny the allegations in paragraph 10.

 6          11.     Paragraph 11 states legal conclusions to which no response is required. Vade

 7   Defendants deny the remaining allegations in paragraph 11.

 8          12.     Vade Defendants admit that Plaintiffs filed a Complaint initiating this lawsuit. Vade

 9   Defendants deny that Plaintiffs are entitled to any remedy or relief as a result of bringing this action.

10   Vade Defendants deny the remaining allegations in paragraph 12.

11                                               THE PARTIES

12          13.     Vade Defendants lack sufficient knowledge or information to form a belief as to the

13   truth of the allegations in paragraph 13 and therefore deny them.

14          14.     Vade Defendants lack sufficient knowledge or information to form a belief as to the

15   truth of the allegations in paragraph 14 and therefore deny them.

16          15.     Vade Defendants admit the allegations in paragraph 15.

17          16.     Vade Defendants admit the allegations in paragraph 16.

18          17.     Vade Defendants lack sufficient knowledge or information to form a belief as to the

19   truth of the allegations in paragraph 17 and therefore deny them.

20                                      JURISDICTION AND VENUE

21          18.     Paragraph 18 states legal conclusions to which no response is required. Vade

22   Defendants deny the remaining allegations in paragraph 18.

23          19.     Paragraph 19 states legal conclusions to which no response is required. Vade

24   Defendants deny the remaining allegations in paragraph 19.

25          20.     Paragraph 20 states legal conclusions to which no response is required. Vade

26   Defendants deny the remaining allegations in paragraph 20.

27          21.     Paragraph 21 states legal conclusions to which no response is required. Vade

28   Defendants deny the remaining allegations in paragraph 21.
                                                     2
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
           Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 4 of 49



 1           22.    Paragraph 22 states legal conclusions to which no response is required. Vade

 2   Defendants deny the remaining allegations in paragraph 22.

 3           23.    Paragraph 23 states legal conclusions to which no response is required. Vade

 4   Defendants deny the remaining allegations in paragraph 23.

 5           24.    Paragraph 24 states legal conclusions to which no response is required. Vade

 6   Defendants deny the remaining allegations in paragraph 24.

 7           25.    Paragraph 25 states legal conclusions to which no response is required. Vade

 8   Defendants deny the remaining allegations in paragraph 25.

 9                                   INTRADISTRICT ASSIGNMENT

10           26.    The first sentence of paragraph 26 states legal conclusions to which no response is

11   required. Because this action has already been assigned to the San Francisco Division of the

12   Northern District of California, Vade Defendants need not respond to the remaining allegations

13   pertaining to intradistrict assignment. Vade Defendants deny the remaining allegations in paragraph

14   26.

15                          ALLEGATIONS APPLICABLE TO ALL CLAIMS

16           27.    Vade Defendants lack sufficient knowledge or information to form a belief as to the

17   truth of the allegations in paragraph 27 and therefore deny them.

18           28.    Vade Defendants lack sufficient knowledge or information to form a belief as to the

19   truth of the allegations in paragraph 28 and therefore deny them.

20           29.    Vade Defendants lack sufficient knowledge or information to form a belief as to the

21   truth of the allegations in paragraph 29 and therefore deny them.

22           30.    Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit A” with the

23   Complaint, and that document speaks for itself. Vade Defendants lack sufficient knowledge or

24   information to form a belief as to the truth of the remaining allegations in paragraph 30 and therefore

25   deny them.

26           31.    Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit A” with the

27   Complaint, and that document speaks for itself. Vade Defendants lack sufficient knowledge or

28
                                                        3
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 5 of 49



 1   information to form a belief as to the truth of the remaining allegations in paragraph 31 and therefore

 2   deny them.

 3          32.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit A” with the

 4   Complaint, and that document speaks for itself. Vade Defendants lack sufficient knowledge or

 5   information to form a belief as to the truth of the remaining allegations in paragraph 32 and therefore

 6   deny them.

 7          33.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

 8   truth of the allegations in paragraph 33 and therefore deny them.

 9          34.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

10   truth of the allegations in paragraph 34 and therefore deny them.

11          35.      Vade Defendants admit that Plaintiffs filed exhibits titled “Exhibit A” and “Exhibit

12   B” with the Complaint, and those documents speak for themselves. Vade Defendants lack sufficient

13   knowledge or information to form a belief as to the truth of the remaining allegations in paragraph

14   35 and therefore deny them.

15          36.      Vade Defendants admit that Plaintiffs filed exhibits titled “Exhibit A,” “Exhibit C,”

16   “Exhibit D,” and “Exhibit E” with the Complaint, and those documents speak for themselves. Vade

17   Defendants also admit that Olivier Lemarié is now a Vade Inc. employee, and that Alexandre

18   Boussinet, Xavier Delannoy, and Guillaume Séjourné are now Vade SASU employees. Vade

19   Defendants deny the remaining allegations in paragraph 36.

20          37.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

21   truth of the allegations in paragraph 37 and therefore deny them.

22          38.      Vade Defendants admit that Olivier Lemarié is currently Vade Inc.’s Chief Technical

23   Officer. Vade Defendants also admit that Alexandre Boussinet, Xavier Delannoy, and Guillaume

24   Séjourné are now Vade SASU employees. Vade Defendants deny the remaining allegations in

25   paragraph 38.

26          39.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

27   truth of the allegations in paragraph 39 and therefore deny them.

28
                                                        4
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 6 of 49



 1          40.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit F” with the

 2   Complaint, and that document speaks for itself. Vade Defendants deny the remaining allegations in

 3   paragraph 40.

 4          41.      Vade Defendants admit that Plaintiffs filed exhibits titled “Exhibit H,” “Exhibit I,”

 5   and “Exhibit J” with the Complaint, and those documents speak for themselves. Vade Defendants

 6   deny the remaining allegations in paragraph 41.

 7          42.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit K” with the

 8   Complaint, and that document speaks for itself. Vade Defendants deny the remaining allegations in

 9   paragraph 42.

10          43.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit L” with the

11   Complaint, and that document speaks for itself. Vade Defendants deny the remaining allegations in

12   paragraph 43.

13          44.      Vade Defendants admits that they are developing an MTA product. Vade Defendants

14   deny the remaining allegations in paragraph 44.

15          45.      Vade Defendants admit that Lemarié gave a presentation in 2018. Vade Defendants

16   deny the remaining allegations in paragraph 45.

17     Proofpoint and Cloudmark Protect Their Confidential and Proprietary, Including Trade

18                                           Secret, Information

19          46.      Paragraph 46 states legal conclusions to which no response is required. Vade

20   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

21   allegations in paragraph 46 and therefore deny them.

22          47.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

23   truth of the allegations in paragraph 47 and therefore deny them.

24          48.      Paragraph 48 states legal conclusions to which no response is required. Vade

25   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

26   allegations in paragraph 48 and therefore deny them.

27

28
                                                        5
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 7 of 49



 1           49.     Paragraph 49 states legal conclusions to which no response is required. Vade

 2   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

 3   allegations in paragraph 49 and therefore deny them.

 4           50.     Paragraph 50 states legal conclusions to which no response is required. Vade

 5   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

 6   allegations in paragraph 50 and therefore deny them.

 7           51.     Paragraph 51 states legal conclusions to which no response is required. Vade

 8   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

 9   allegations in paragraph 51 and therefore deny them.

10           52.     Paragraph 52 states legal conclusions to which no response is required. Vade

11   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

12   allegations in paragraph 52 and therefore deny them.

13           53.     Vade Defendants admit that Lemarié is now a Vade Inc. employee. Vade Defendants

14   deny the remaining allegations in paragraph 53.

15                          COUNT I – TRADE SECRET MISAPPROPRIATION

16              Misappropriation of Trade Secrets under the DTSA, 18 U.S.C. § 1836 et seq.

17                                          (Against all Defendants)

18           54.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

19   allegations into their cause of action, no admission or denial is required.            Vade Defendants

20   incorporate their responses above to paragraphs 1 through 53 of the Complaint by this reference as

21   if set forth in their entirety here.

22           55.     Vade Defendants deny the allegations in paragraph 55.

23           56.     Vade Defendants deny the allegations in paragraph 56.

24           57.     Vade Defendants deny the allegations in paragraph 57.

25           58.     Vade Defendants deny the allegations in paragraph 58.

26           59.     Vade Defendants deny the allegations in paragraph 59.

27           60.     Vade Defendants deny the allegations in paragraph 60.

28           61.     Vade Defendants deny the allegations in paragraph 61.
                                                      6
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 8 of 49



 1           62.     Vade Defendants deny the allegations in paragraph 62.

 2           63.     Vade Defendants deny the allegations in paragraph 63.

 3           64.     Vade Defendants deny the allegations in paragraph 64.

 4           65.     Vade Defendants deny the allegations in paragraph 65.

 5           66.     Vade Defendants deny the allegations in paragraph 66.

 6           67.     Vade Defendants deny the allegations in paragraph 67.

 7           68.     Vade Defendants deny the allegations in paragraph 68.

 8           69.     Vade Defendants deny the allegations in paragraph 69.

 9           70.     Vade Defendants deny the allegations in paragraph 70.

10           71.     Vade Defendants deny the allegations in paragraph 71.

11           72.     Vade Defendants deny the allegations in paragraph 72.

12           73.     Vade Defendants deny the allegations in paragraph 73.

13           74.     Vade Defendants deny the allegations in paragraph 74.

14                                   COUNT II – BREACH OF CONTRACT

15                  Unauthorized Disclosure and Failure to Maintain Confidentiality of

16                                    Cloudmark Proprietary Information

17                                            (Against Lemarié)

18           75.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

19   allegations into their cause of action, no admission or denial is required.            Vade Defendants

20   incorporate their responses above to paragraphs 1 through 74 of the Complaint by this reference as

21   if set forth in their entirety here.

22           76.     Paragraph 76 states legal conclusions to which no response is required. Vade

23   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 76. Vade

24   Defendants deny the remaining allegations in paragraph 76.

25           77.     Paragraph 77 states legal conclusions to which no response is required. Vade

26   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 77. Vade

27   Defendants deny the remaining allegations in paragraph 77.

28
                                                        7
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 9 of 49



 1           78.     Paragraph 78 states legal conclusions to which no response is required. Vade

 2   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 78. Vade

 3   Defendants deny the remaining allegations in paragraph 78.

 4           79.     Vade Defendants deny the allegations in paragraph 79.

 5           80.     Vade Defendants deny the allegations in paragraph 80.

 6           81.     Vade Defendants deny the allegations in paragraph 81.

 7                                  COUNT III – BREACH OF CONTRACT

 8                                          Failure to Disclose Inventions

 9                                               (Against Lemarié)

10           82.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

11   allegations into their cause of action, no admission or denial is required.               Vade Defendants

12   incorporate their responses above to paragraphs 1 through 81 of the Complaint by this reference as

13   if set forth in their entirety here.

14           83.     Paragraph 83 states legal conclusions to which no response is required. Vade

15   Defendants deny the remaining allegations in paragraph 83.

16           84.     Paragraph 84 states legal conclusions to which no response is required. Vade

17   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 84. Vade

18   Defendants deny the remaining allegations in paragraph 84.

19           85.     Paragraph 85 states legal conclusions to which no response is required. Vade

20   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 85. Vade

21   Defendants deny the remaining allegations in paragraph 85.

22           86.     Vade Defendants deny the allegations in paragraph 86.

23           87.     Vade Defendants deny the allegations in paragraph 87.

24           88.     Vade Defendants deny the allegations in paragraph 88.

25           89.     Vade Defendants deny the allegations in paragraph 89.

26

27

28
                                                           8
                                                                                        Case No. 3:19-cv-04238-MMC
                                                  DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                               THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 10 of 49



 1                                  COUNT IV – BREACH OF CONTRACT

 2                 Failure to Maintain and Make Available Cloudmark Company Records

 3                                            (Against Lemarié)

 4           90.      With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 5   allegations into their cause of action, no admission or denial is required.            Vade Defendants

 6   incorporate their responses above to paragraphs 1 through 89 of the Complaint by this reference as

 7   if set forth in their entirety here.

 8           91.      Paragraph 91 states legal conclusions to which no response is required. Vade

 9   Defendants deny the remaining allegations in paragraph 91.

10           92.      Paragraph 92 states legal conclusions to which no response is required. Vade

11   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 92. Vade

12   Defendants deny the remaining allegations in paragraph 92.

13           93.      Paragraph 93 states a legal conclusion to which no response is required. Vade

14   Defendants deny the remaining allegations in paragraph 93.

15           94.      Vade Defendants deny the allegations in paragraph 94.

16           95.      Vade Defendants deny the allegations in paragraph 95.

17           96.      Vade Defendants deny the allegations in paragraph 96.

18           97.      Vade Defendants deny the allegations in paragraph 97.

19                                   COUNT V – BREACH OF CONTRACT

20            Failure to Deliver Materials Containing Cloudmark Proprietary Information

21                                            (Against Lemarié)

22           98.      With respect to Plaintiffs’ statement purporting to incorporate their foregoing

23   allegations into their cause of action, no admission or denial is required.            Vade Defendants

24   incorporate their responses above to paragraphs 1 through 97 of the Complaint by this reference as

25   if set forth in their entirety here.

26           99.      Paragraph 99 states a legal conclusion to which no response is required. Vade

27   Defendants deny the remaining allegations in paragraph 99.

28           100.     Vade Defendants deny the allegations in paragraph 100.
                                                       9
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 11 of 49



 1           101.    Vade Defendants deny the allegations in paragraph 101.

 2           102.     Vade Defendants deny the allegations in paragraph 102.

 3           103.    Vade Defendants deny the allegations in paragraph 103.

 4           104.    Vade Defendants deny the allegations in paragraph 104.

 5                       VICARIOUS LIABILITY / RESPONDEAT SUPERIOR

 6           105.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 7   allegations into their cause of action, no admission or denial is required. Vade Defendants incorporate

 8   their responses above to paragraphs 1 through 104 of the Complaint by this reference as if set forth

 9   in their entirety here.

10           106.    Vade Defendants deny the allegations in paragraph 106.

11                                  JOINT AND SEVERAL LIABILITY

12           107.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

13   allegations into their cause of action, no admission or denial is required.            Vade Defendants

14   incorporate their responses above to paragraphs 1 through 106 of the Complaint by this reference as

15   if set forth in their entirety here.

16           108.    Vade Defendants deny the allegations in paragraph 108.

17                                             JURY DEMAND

18           109.    Vade Defendants need not respond to Plaintiffs’ jury demand and any allegations

19   relating thereto.

20                                    PLAINTIFFS’ PRAYER FOR RELIEF

21           Vade Defendants deny that Plaintiffs are entitled to any relief whatsoever, either as requested

22   in the Complaint or otherwise.

23                             VADE DEFENDANTS’ AFFIRMATIVE DEFENSES

24           110.    By alleging the Affirmative Defenses set forth below, Vade Defendants do not admit

25   or concede liability on any claim brought by Plaintiffs, nor do Vade Defendants concede that they

26   bear the burden of proof or the burden of persuasion on any of these issues, whether in whole or in

27   part.

28
                                                       10
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 12 of 49



 1                                            FIRST DEFENSE

 2                                         (Failure to State a Claim)

 3          111.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to state a

 4   claim(s) upon which relief can be granted.

 5                                           SECOND DEFENSE

 6                                         (Independent Invention)

 7          112.    Plaintiffs’ trade secret claim is barred, in whole or in part, by the doctrine of

 8   independent invention.

 9                                            THIRD DEFENSE

10                            (Readily Ascertainable Through Proper Means)

11          113.    Plaintiffs’ trade secret misappropriation claim(s) is barred, in whole or in part,

12   because Plaintiff(s) alleged trade secrets are readily ascertainable through proper means.

13                                           FOURTH DEFENSE

14                                                (Estoppel)

15          114.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

16   implied estoppel.

17                                            FIFTH DEFENSE

18                                             (Unclean Hands)

19          115.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

20                                            SIXTH DEFENSE

21                                                 (Waiver)

22          116.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

23   implied waiver.

24                                    RESERVATION OF RIGHTS

25          Vade Defendants reserve the right to raise additional affirmative and other defenses as they

26   are discovered or become available.

27

28
                                                       11
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 13 of 49



 1                                      AMENDED COUNTERCLAIMS

 2           Vade Defendants further submit the following Amended Counterclaims and allege as

 3   follows:

 4                                           Jurisdiction and Venue

 5           1.      This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

 6   U.S.C. § 1367 because these Counterclaims are so related to Plaintiffs’ claims in the above-captioned

 7   lawsuit, which are within the Court’s original jurisdiction, that these Counterclaims form part of the

 8   same case or controversy.         This Court further has subject matter jurisdiction over these

 9   Counterclaims pursuant to 28 U.S.C. § 1331, 15 U.S.C. § 15 and 15 U.S.C. §26 because they arise,

10   in part, under the laws of the United States.

11           2.      This Court has general and specific personal jurisdiction over Proofpoint, Inc. because

12   it regularly conducts business within this jurisdiction by at least operating its principal place of

13   business at 892 Ross Drive, Sunnyvale, California 94089. Further, Proofpoint’s unlawful actions

14   giving rise the Vade Defendants’ Counterclaims occurred in the State of California. Indeed,

15   Proofpoint has voluntarily submitted to this Court’s jurisdiction by instituting this action in the first

16   instance.

17           3.      This Court has general and specific personal jurisdiction over Cloudmark LLC

18   because it regularly conducts business within this jurisdiction, by at least operating its principal place

19   of business at 892 Ross Drive, Sunnyvale, California 94089. Further, Cloudmark’s unlawful actions

20   giving rise the Vade Defendants’ Counterclaims occurred in the State of California. Indeed,

21   Cloudmark has voluntarily submitted to this Court’s jurisdiction by instituting this action in the first

22   instance.

23           4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all Plaintiffs are

24   residents of the State of California and reside in this judicial district.

25

26

27

28
                                                         12
                                                                                       Case No. 3:19-cv-04238-MMC
                                                 DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                              THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 14 of 49



 1                                                The Parties

 2            5.    Vade Secure, Incorporated (“Vade Inc.”) is a corporation organized under the laws of

 3   the State of California, with its principal place of business at 100 Pine Street, Suite 1250, San

 4   Francisco, California 94111.

 5            6.    Vade Secure SASU (“Vade SASU”) is a “société par actions simplifiée

 6   unipersonnelle” organized under the laws of France, with its principal place of business at 2 bis

 7   avenue Antoine Pinay, Parc d’activites des 4 vents in HEM (59510) France.

 8            7.    On information and belief, Proofpoint, Inc. is a public corporation organized under

 9   the laws of the State of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,

10   California 94089.

11            8.    On information and belief, Cloudmark LLC is a corporation organized under the laws

12   of the State of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale, California

13   94089.

14                                          The Vade Defendants

15            9.    Vade SASU was founded in 2008, in Hem France. From its inception, Vade SASU’s

16   singular focus has been developing and offering email security solutions to protect customers’ email

17   boxes from a variety of malicious attacks. One of the first products developed and offered by Vade

18   was its Email Content Filter (the “Content Filter”), which has been publicly advertised by Vade since

19   2008. The Content Filter was developed to detect and filter out email attacks, regardless of their

20   sophistication or complexity. Vade’s Content Filter is designed to block, among other things,

21   phishing attacks, polymorphic and zero day attacks, spam, and gray mail. As one customer has said,

22   “[s]ince implementing Vade Secure, we have gone from spam being a number one problem to having

23   it well under control.”

24            10.   Vade’s Content Filter is proprietary to and developed independently by Vade. With

25   the Content Filter as its flagship product for many years, Vade has consistently, since its founding in

26   2008, publicly advertised the Content Filter and its features. Competitors that also offer email

27   security products, like Cloudmark and Proofpoint, have been aware of Vade’s Content Filter and its

28   features well before this lawsuit was filed. Yet, at the time this lawsuit was filed, Plaintiffs did not
                                                       13
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 15 of 49



 1   allege that the Content Filter used any allegedly misappropriated trade secrets belonging to Plaintiffs.

 2   Further, this lawsuit has now been pending for over 16 months, and Plaintiffs have failed to provide

 3   any evidence of or allegation that the Content Filter was developed with or is using Plaintiffs’ alleged

 4   trade secrets.

 5           11.      In addition to the Content Filter, Vade, over the years, has continued to develop

 6   products focused on email security, the vast majority of which have not been accused in this lawsuit.

 7   A summary of the development and features for some of those products is provided as follows:

 8
         •   IsItPhishing - IsItPhishing was created between 2012 and 2015 and was provided at
 9
             isitphishing.org (a publicly-accessible website for the Vade Retro project) since at least March
10
             2014. Notably, since March 2014, the IsItPhishing service has been described publicly as
11
             follows: “Email is the only communication tool that is as free as it is independent, universal
12
             and official. However, it has been endangered by security attacks. In order to protect it, Vade
13
             Retro Technology [n/k/a Vade Inc.] is providing the free service isitphishing.org to the
14
             community with the purpose of combating phishing.”
15
             Also, as early as March 2014, Vade made public that IsItPhishing combatted phishing with
16
             several types of analyses, including “analysis of the URL’s characteristics,” “analysis of
17
             possible redirections to the final page,” “analysis of the final page.” Vade further made public
18
             that IsItPhishing made decisions based on several mechanisms, including, “comparison against
19
             a signature database of phishing pages updated daily,” and “machine learning.” Moreover, a
20
             Vade patent disclosing isitphishing.org was filed as early as June 2016, and Vade also made
21
             IsItPhishing available as an API and product offering at least by 2016. As described by Vade
22
             at isitphishing.org/how-it-works and isitphishing.ai: “ISITPHISHING is an automatic website
23
             exploration engine which, based on the community feeds & data, qualifies the phishing content
24
             websites. Based on a heuristic technology coupled with a machine learning, ISITPHISHING
25
             is efficient against agile and small waves that contain shortened dynamic links. The webpage
26
             exploration is a unique technology made in 1.8 seconds at the time-of-click. Users are protected
27
             and brands are alerted during and after the phishing wave.”
28
                                                       14
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 16 of 49



 1      •   Filterd – Vade Secure Filterd is a daemon that provides a REST API-based connector to Vade

 2          Secure’s content filter. Filterd is meant to work in most environments with little integration

 3          work needed. In addition to the REST API connector, Filterd also provides a Milter connector,

 4          a raw HTTP connector, and an SMTP connector. Vade Secure Filterd has been on the market

 5          since at least 2017.

 6      •   Mailstro – Vade Secure Mailstro is a daemon that works on and as a mail transfer agent

 7          (“MTA”). Mailstro provides a milter integration for the Content Filter and it also provides a

 8          LUA-based scripting engine that allows customers to write specific filtering rules and to

 9          interact with SMTP sessions in the protocol layer. Mailstro also runs several modules that can

10          be called by the scripts. Vade Secure Mailstro has been on the market since at least 2013 and

11          was initially developed in 2012-2013.

12      •   Global Threat Intelligence – Vade Secure Global Threat Intelligence provides predictive

13          defense powered by artificial intelligence. Protecting over 400 million mailboxes, Vade

14          analyzes hundreds of millions of emails every day, and can quickly identify both domestic and

15          worldwide threats—whether they are new ransomwares, phishing attempts, spam waves,

16          etc. Global Threat Intelligence gathers information on each malicious email Vade receives,

17          including information on its contents and attachments. Vade Secure Global Threat Intelligence

18          has been in commercial production since at least 2015.

19          12.     By 2016, Vade SASU was offering products and solutions directed to, among

20   numerous other threats, anti-phishing, anti-spear phishing, and anti-malware, using techniques such

21   as heuristic filtering, machine learning, and behavioral analysis. Indeed, as of February 2016, Vade

22   SASU had obtained numerous patents in the email security space, including “Identity Match,” which

23   detects when a hacker mimics the message of a trusted source by studying the trusted sender to detect

24   small variations in their day-to-day communications. By having a singular focus on email security

25   and dedicated to continued innovation, Vade SASU became a leader in email security solutions

26   outside of the U.S. Vade SASU was also poised to become a leader in the U.S. through its subsidiary

27   Vade Inc.

28
                                                      15
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                           THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 17 of 49



 1           13.     Consistent with their pattern of innovation, in June 2018, Vade released Vade Secure

 2   for Office 365. This product was designed to integrate with Microsoft Office 365 and provides email

 3   protection features, such as multi-faceted anti-phishing, banner-based anti-spear phishing,

 4   behavioral-based anti-malware, auto and one-click remediation, and Vade Threat Coach. That

 5   solution has received critical acclaim. As one customer said: “The catch rate for Vade Secure for

 6   Microsoft 365 is a 15%, if not higher, improvement from any email filter I’ve seen. Vade catches

 7   what Microsoft misses.”

 8           14.     Indeed, Vade’s successes around the globe have made Vade a successful and

 9   financially stable entity for over a decade. Vade has, in fact, repeatedly secured multiple funding

10   and strategic partners, given the strength of the company and its management. The strength of Vade’s

11   financial condition had been repeatedly publicized and was well known to other providers in the

12   industry. In June 2019, Vade SASU announced that it had arranged a funding deal worth 70 million

13   Euros for the purpose of expanding its business into the United States. This additional funding was

14   widely published, and it is undisputed that Plaintiffs were well aware of Vade’s secure financial

15   condition at the time this lawsuit was filed.

16                                       Relevant U.S. Product Market

17           15.     In the United States, a unique product market exists for email filter solutions that can

18   scale to service a million or more email accounts at a given time. Vade’s email filter solution, such

19   as its Content Filter, is designed to meet such a heavy traffic load. While there are numerous entities

20   that offer email filtering solutions in the U.S., the vast majority of those vendors do not have products

21   that are capable of the scale necessary to service a million or more email boxes at a given time.

22   Accordingly, those email solutions and products lack the ability to handle the minimum traffic load

23   and are not substitutes for email filtering products, such as Vade’s Content Filter, that are designed

24   for larger scale email filtering.

25           16.     Thus, a relevant product market exists for Email Filtering Products that have the

26   capacity and scalability to filer a million or more email boxes or accounts at a given time (the

27   “Market”). The geographic market is the United States.

28
                                                        16
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 18 of 49



 1                     Monopoly Power and Significant Barriers to Market Entry

 2          17.     Plaintiff Proofpoint describes itself as an enterprise security company founded in

 3   2002. Proofpoint has been funded by multiple venture investors and has been publicly traded since

 4   2012. As of 2019, Proofpoint had over 3,000 employees and revenues of close to a billion dollars.

 5   To reach that size, Proofpoint has employed an aggressive acquisition strategy aimed at dominating

 6   the Market. Since 2008, Proofpoint has spent hundreds of millions of dollars acquiring email security

 7   companies, including purchases of entities such as Secure Data in Motion, Abaca Technology

 8   Corporation, Sendmail, Inc., Return Path, and many others. With each acquisition, Proofpoint

 9   removed an existing or potential competitor from the Market. Indeed, by 2017, Proofpoint had

10   succeeded in squeezing out the competition, leaving, upon information and belief, one main

11   competitor, Cloudmark. Rather than continuing to compete with Cloudmark, however, in the fourth

12   quarter of 2017, Proofpoint acquired Cloudmark, resulting in the combination of two principal

13   competitors in the Market. Proofpoint has affirmatively stated that at least one purpose of the

14   acquisition was to obtain Cloudmark’s market share, and Plaintiffs have since touted themselves the

15   “leader” in the Market. Upon information and belief, Plaintiffs have, in fact, held a controlling share

16   of the Market between 62% to over 80% since that acquisition.

17          18.     With their dominant market position and anticompetitive conduct, Plaintiffs have

18   erected significant barriers to new competitors attempting to enter the Market. For reasons discussed

19   in more detail below, customers only use one email filter provider at a time, and

20

21                   . As just one example, Proofpoint licenses its email filter solution, which is a product

22   offered within the Market to         The contract with          was entered into over a decade ago and

23   was for an                                                    That contractual arrangement still exists

24   today. Because of the                                               has been using Proofpoint’s email

25   filter, to the exclusion of competition, for over a decade, even though Proofpoint’s filter is a more

26   expensive and inferior production, at least compared to Vade’s Content Filter. Thus, when an entity

27   is contemplating whether to enter the Market, they are faced with the reality that Plaintiffs have

28   already locked up a substantial portion of the customer base. This represents a significant barrier to
                                                       17
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 19 of 49



 1   entry, especially when coupled with the significant investment required of a new Market entrant to

 2   develop and bring a competing product to the Market.

 3           19.     Plaintiffs also take advantage of Market realities that contribute to these barriers. In

 4   particular, it typically takes customers at least four months, if not longer, to implement a new email

 5   filter in the relevant product Market. For example, bringing on a new supplier requires, at a

 6   minimum, testing the new filter, negotiating a services agreement, as well as actually implementing

 7   the software and performing customizations such that it is compatible with the particular customer’s

 8   system. This process can take many months and significant employee time to accomplish. It is also

 9   costly to implement a new email filter, and as a result, customers are reluctant to switch providers,

10   even if the current filter being used is inferior. In fact, Plaintiffs have openly acknowledged in their

11   correspondence produced in this lawsuit that their                                      and these market

12   realities allow them to overcharge their customers in the Market. Thus, a potential new Market

13   entrant is faced with the reality that Plaintiffs have                                                , and

14   that customers in the Market are reluctant to remove Plaintiffs’ entrenched email filter, even if the

15   new entrant could offer a superior and more cost effective product. Again, these are significant

16   barriers that any company faces when seeking to enter the Market. In fact, as a result of those

17   barriers, since 2017, despite the growing need for email filter solutions in the Market, there has not

18   been a single new competitor enter the Market.

19           20.     The same realities also make it impossible for existing competitors to simply ramp up

20   their production in the short run. As pleaded above, it typically takes at least four months, if not

21   longer, for a new email filter in the Market to be implemented, and the process is costly. Further,

22   the email filters in the Market are protecting a million or more email accounts, and thus, these filters

23   cannot go down for months at a time, while a new filter is being installed. The damage created by

24   such downtime would be catastrophic. Accordingly, Plaintiffs have positioned themselves in the

25   Market as the dominant power and have taken advantage of                                                 to

26

27

28
                                                         18
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 20 of 49



 1   erect barriers to new market entrants, and prevent an existing competitor, like Vade, from stepping

 2   in and filling a void in the short run.

 3         Plaintiffs engaged in anticompetitive conduct that caused anti-trust injury to Vade

 4           21.     Plaintiffs actively maintain their dominant market share through anti-competitive

 5   conduct. Plaintiffs conduct is, in fact, anti-competitive in three independent respects, any one of

 6   which support the Sherman Act claims asserted herein.

 7           22.     First, Plaintiffs have acted in an anti-competitive manner through the use of

 8                                      . Plaintiffs control anywhere from 62% - 80% of the Market. They

 9   are able to do so, in whole or in part, through the use of

10                                                                                    . Indeed, customers in the

11   Market only license one email filtering solution at a time. These customers are looking for uniform

12   filtering across the a million or more email accounts they protect, and it would be impractical and

13   unworkable to have multiple email filtering solutions operating at the same time, providing different

14   results across the managed email accounts. As a result, when Plaintiffs enter into a contract with a

15   customer in the Market, those are                                                                     .

16           23.                                                                 For example, as plead above,

17   Plaintiffs first entered into a contract to license their email filter solution, a product offered in the

18   Market, to                           . That contract included an

19            .    Thus, through the use of these arrangements, Plaintiffs

20                                                , while they entrench their inferior email filter solution with

21   that customer. Once Plaintiffs’ inferior and costly email filter solution is in place, it becomes very

22   difficult for customers to switch providers. In particular, as pleaded above, to move to a different

23   email filter provider, customers in the Market must spend the time and resources to, among other

24   things, test the new filter and determine whether it is a superior product, negotiate a license and

25   services agreement with the new vendor, and then actually implement the new email filter to replace

26   the incumbent. This process is costly and takes months to accomplish. As a result, customers in the

27   Market are reluctant to go through that process and instead, permit the

28                                             to take effect. Plaintiffs manipulate these Market realities and
                                                            19
                                                                                         Case No. 3:19-cv-04238-MMC
                                                   DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                                THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
           Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 21 of 49



 1   use

 2                                           That has been the case for          as an example, and Plaintiffs,

 3   upon information and belief, use the same anticompetitive,

 4                  for all of their customers in the Market. Given their market position, Plaintiffs

 5   foreclose a substantial share of the Market by engaging in these improper practices.

 6            24.      This anticompetitive conduct of engaging in

 7                  further causes anti-trust injury. In particular, Plaintiffs have not gained their dominant

 8   market share through innovation, superior products, or superior customer service. Rather, Plaintiffs

 9   have taken control of the Market through Proofpoint’s aggressive multi-decade acquisition strategy,

10   in which it has, armed with deep pockets, acquired email security firms year-after-year. With each

11   acquisition, Proofpoint both gained Market share and removed an existing or potential competitor

12   from the Market. Perhaps the most egregious example came with Proofpoint’s acquisition of its

13   principal competitor in the Market, Cloudmark. Thus, Plaintiffs strategy has been clear—buy up the

14   competition in the Market, and then tie up a substantial portion of the Market through

15                                     . Notably, Plaintiffs have acknowledged in their own correspondence

16   produced in this lawsuit that by implementing this scheme, they have been able to overcharge

17   customers in the Market for Plaintiffs’ email filter solutions, despite that those solutions are inferior

18   products. Indeed,

19                                              . But because of Plaintiffs’ conduct, entry into the Market is

20   exceedingly difficult, and customers in the majority of the Market are left paying too much for

21   inferior goods.

22            25.      Second, in addition to Plaintiffs’ anti-competitive contractual arrangements, Plaintiffs

23   have engaged in a campaign of making knowingly false and disparaging statements about Vade—

24   perhaps Plaintiffs’ only true competitive threat—for the purpose of keeping Vade out of the Market.

25            26.      In the years preceding the filing of this lawsuit, Vade had indeed sought to enter the

26   Market and compete against Plaintiffs. Vade’s efforts to interject competition in the Market met

27   with initial promise. For example,

28   which previously contracted with Cloudmark for the provision of its email filtering solution, was,
                                                  20
                                                                                       Case No. 3:19-cv-04238-MMC
                                                 DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                              THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 22 of 49



 1   upon information and belief, not satisfied with Cloudmark as a supplier. Accordingly,

 2   invited Vade Inc. to participate in a proof-of-concept (“POC”), in which Vade Inc.’s Content Filter

 3   was compared to Cloudmark’s filter. Vade outperformed Cloudmark by a wide margin.

 4          27.     As a result, in October 2018, Vade Inc. entered into an agreement with                   to

 5   provide Vade Inc.’s Content Filter for use across the millions of email accounts provided by

 6            . This agreement was significant for multiple reasons. First, as a provider of the email filter

 7   solution, Vade Inc. would have access to all consumer usage data, which Vade Inc. could then use

 8   to “educate” its Content Filter, making it “smarter” and more efficient. Conversely, without the

 9   benefit of that data, Cloudmark’s email filter would become “dumber” and less effective. Second,

10            is viewed as a                                    . Accordingly, when                switched to

11   Vade Inc.’s Content Filter, upon information and belief, other Market participants took notice that

12   new competition was finally arriving to the Market.

13          28.     Plaintiffs similarly took notice of Vade’s entry into the Market. Indeed, as early as

14   September 2018, before the            agreement was even executed, Plaintiffs, upon information and

15   belief, began to implement a calculated plan to prevent competition from encroaching into Plaintiffs’

16   dominant market share. At that time, Plaintiffs, upon information and belief, began to communicate

17   to Market participants that they intended to bring a lawsuit against Vade for the illegitimate purpose

18   of requiring Vade to divert its resources to defending against such an action with the goal of

19   destroying Vade as a business and preventing it from entering the Market. In furtherance of that

20   plan, Cloudmark has made demonstrably false statements to Vade’s existing and potential Market

21   customers, including           .

22          29.     For example, upon information and belief, Cloudmark met with

23   representatives in August 2019, approximately one month after this lawsuit was filed. During that

24   meeting, Cloudmark, upon information and belief, stated that the Vade Defendants had

25   misappropriated Plaintiffs’ alleged trade secrets and incorporated those into all of Vade’s products.

26   This was a knowingly false statement.

27          30.     In particular, at the time those statements were made in August 2019, Plaintiffs were

28   required to have performed a diligent pre-suit investigation before they filed this lawsuit. Plaintiffs’
                                                       21
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
          Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 23 of 49



 1   allegations against Vade in this lawsuit, however, have been limited in scope. For instance, Plaintiffs

 2   have only alleged (a) Vade’s Secure for Office 365 product and (b) a mail transfer agent being

 3   developed by Vade, known as its NextGenMTA, as allegedly incorporating Plaintiffs’ purported

 4   trade secrets. While those claims are themselves baseless, Vade offers many other products that

 5   Plaintiffs were unquestionably aware of when making these false statements to                  , but those

 6   additional products have never been put at issue in this lawsuit. Indeed, as pleaded above, Vade’s

 7   Content Filter, IsItPhishing, Filterd, Mailstro, and Global Threat Intelligence product and solution

 8   offerings were developed before any of the alleged wrongdoing occurred in this lawsuit. Further,

 9   despite that this lawsuit has been ongoing now for over 16 months, Plaintiffs have not proffered any

10   evidence that these other Vade products are in any way using Plaintiffs’ alleged trade secrets, and no

11   such allegations have been made. Again, Vade marketed these products along with their features

12   long before this lawsuit was filed, and Plaintiffs were unquestionably aware of them before bringing

13   this action and certainly in August 2019. Accordingly, Plaintiffs’ statements that all of Vade’s

14   products had incorporated and were using Plaintiffs’ alleged trade secrets, and were accused in this

15   lawsuit, were knowingly false statements of fact at the time they were made, and they remain so

16   today.

17            31.     Additionally, in a desperate attempt to win back               business, Plaintiffs also,

18   upon information and belief, falsely stated to           in August 2019 that Vade was, at that point,

19   not financially stable, that it could not afford to defend against this lawsuit, and that it would be

20   bankrupt in the near term. At the time those statements were made, however, Plaintiffs had become

21   aware just one month prior that Vade had announced a funding arrangement worth 70 million Euros,

22   and that Vade had entered into a strategic partnership agreement with a company called Datto that

23   would allow Vade’s business to further expand. Plaintiffs were further aware that Vade had been

24   highly successful in markets outside the U.S., and that in August 2019, Vade was secure financially

25   and its business was thriving. Indeed, Vade has been defending this lawsuit for close to two years,

26   and as it was when filed, Vade remains more than financially stable. Thus, Plaintiffs were factually

27   aware at the time this lawsuit was brought that Vade was financially strong. Plaintiffs’ statements

28   to             that Vade, in August 2019, was financially unstable and would be shortly filing for
                                                      22
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 24 of 49



 1   bankruptcy were not mere statements of opinion, but were knowing misrepresentations of fact about

 2   the current state of Vade’s financial condition. These false statements serve no legitimate purpose

 3   and were made solely for the purpose of decreasing competition in the Market, limiting the number

 4   of email filter products available to the Market, and maintaining Plaintiffs’ dominant market share.

 5   Upon information and belief, Plaintiffs’ factual misrepresentations to                 were not isolated, but

 6   have continued consistent with Plaintiffs’ campaign to disparage Vade in the Market.

 7             32.     Plaintiffs’ scheme to drive out competition, as well as superior products in the Market,

 8   has been successful. For example, Vade Inc.’s agreement with

 9                                                                                                            as a

10   replacement for the MTA provided to                   by Cloudmark. Thus, had

11                            Cloudmark would have been entirely excluded from the                    relationship.

12   Rather than permit that to happen, Plaintiffs hatched their plan to bring this lawsuit and make, upon

13   information and belief, demonstrably false statements to                   , and other Market participants,

14   that (1) all of Vade’s products are accused in this suit, (2) that Vade will not be able to provide

15   products or services to             going forward, and that (3) Vade was not financially stable. When

16   asked about these allegations by              , Vade explained that they were false, and that there would

17   be no material impact of the sham litigation on its business. This, of course, put                      in the

18   middle of a dispute between two vendors, and                      was not able to resolve the disputes or

19   ascertain the veracity of the serious misrepresentations being improperly made by Plaintiffs. As

20   result,            , upon information and belief, determined to

21                              with Vade Inc.—the exact result improperly sought by Plaintiffs.

22             33.     Plaintiffs’ improper conduct was not an isolated incident. Plaintiffs also similarly

23   interfered with Vade Inc.’s potential relationship with                                . In particular, Vade

24   Inc. began discussions with            in early 2019 to provide Vade’s Content Filter. At that time,

25             was using Proofpoint, but like                     upon information and belief, was not pleased

26   with Proofpoint as a vendor. Accordingly, in approximately March 2019, Vade Inc. participated in

27   a POC against Proofpoint’s product, and, once again, Vade Inc.’s Content Filter outperformed

28   Proofpoint’s. As a result, by June 2019,              and Vade had been in engaged in many months of
                                                           23
                                                                                         Case No. 3:19-cv-04238-MMC
                                                   DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                                THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 25 of 49



 1   contract negotiations and exchanged numerous draft agreements. Indeed, only a few relatively minor

 2   deal points remained to be negotiated, and               representative handling the negotiations stated

 3   that          was ready to finalize the agreement and to replace Proofpoint’s inferior email filter with

 4   Vade.

 5           34.      Desperate to prevent that from happening, Plaintiffs again implemented their scheme

 6   to prevent competition from encroaching on their market share through false statements rather than

 7   through price and quality competition on the merits. While Vade Inc. and              were on the doorstep

 8   of entering into an agreement that would replace Proofpoint, Proofpoint, upon information and belief,

 9   shortly after this lawsuit was filed communicated to            that this action had been brought against

10   Vade, and that all of Vade’s products were developed using Plaintiffs’ alleged trade secrets, which

11   would preclude Vade from offering any products going forward. Again, this was a knowingly false

12   misrepresentation. Vade’s Content Filter, which was the only product being offered to                  , has

13   never been accused of being developed with or using at any time Plaintiffs’ alleged trade secrets.

14   The Content Filter was, in fact, developed well before any allegation of wrongdoing, and Plaintiffs

15   were aware of its existence and features at the time this suit was initiated. Yet, Plaintiffs never

16   accused the Content Filter of using Plaintiffs’ alleged trade secrets, and Plaintiffs have not proffered

17   any evidence to the contrary. The same is true for the vast majority of Vade’s other products, such

18   as IsItPhishing, Global Threat Intelligence, Filterd, and Mailstro. Again, Plaintiffs have been aware

19   of these other products since before lawsuit was filed, and have at no point alleged that they were

20   developed with or are using Plaintiffs’ alleged trade secrets. Accordingly, Plaintiffs’ statements to

21           to the contrary were knowingly false misrepresentations of fact at the time they were made

22   that were designed to harm competition. Moreover,              was at no point negotiating to license any

23   product from Vade that has been accused in this lawsuit, and thus, Plaintiffs’ false and improper

24   statements to          were not in any way related or incidental to Plaintiffs’ bringing this action.

25           35.        Plaintiffs also, upon information and belief, falsely communicated to                that

26   Vade was not financially stable, and that defending this lawsuit would easily bankrupt Vade. For

27   the same reasons explained above, these were not mere statements of opinion, but statements of fact

28   concerning Vade’s current financial condition. These false statements had no legitimate purpose,
                                                    24
                                                                                       Case No. 3:19-cv-04238-MMC
                                                 DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                              THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 26 of 49



 1   and they were made to        , who has no interest in the outcome of this litigation. The only plausible

 2   explanation for these communications to            , and other Market participants, is that they were

 3   made in an effort to prevent Vade from further competing in the Market. And while Vade tried to

 4   explain to        that such statements were demonstrably untrue,              senior executives decided

 5   to stop negotiations with Vade Inc. and maintain its relationship with Proofpoint, despite that

 6   Proofpoint’s product was clearly inferior.

 7          36.      Thus, for now close to two years, Plaintiffs have been, upon information and belief,

 8   actively disparaging the Vade Defendants in the Market to prevent the Vade Defendants from

 9   reducing Plaintiffs’ dominant market share. In the process, Plaintiffs have been able to further

10                in the Market into                                                     that would not have

11   otherwise been acceptable, but for Plaintiffs’ improper conduct. Accordingly, Plaintiffs’ campaign

12   of false and disparaging misrepresentations constitute anti-competitive activity and has caused anti-

13   trust injury to Vade.

14          37.      Third, Plaintiffs’ anti-competitive conduct also includes bringing this objectively and

15   subjectively baseless lawsuit for the sole purpose of harming competition in the short- and long-term,

16   as opposed to addressing any legitimate legal concern. In particular, there was no objectively

17   reasonable basis for bringing this suit against the Vade Defendants at the time it was filed. The

18   objectively baseless nature of this lawsuit was, in fact, borne out during the briefing to this Court on

19   Plaintiffs’ motion for preliminary injunction. To succeed on that motion, Plaintiffs were required to,

20   among other things, establish a likelihood of success on the merits of their trade misappropriation

21   claim—the only claim asserted against the Vade Defendants. Thus, it was incumbent on Plaintiffs

22   to come forward and present evidence establishing what its trade secrets were and how they were

23   misappropriated by the Defendants. If Plaintiffs had any proof to support those allegations, it would

24   have appeared during the course of the parties’ briefing on that motion. But Plaintiffs failed to

25   present any such evidence. In fact, after considering all of Plaintiffs’ briefing, which included

26   multiple expert declarations, the Court held that, “the Court finds the evidence plaintiffs offer by

27   way of elaboration is not sufficiently specific to make out a prima facie case of trade secret

28   misappropriation and, consequently, is insufficient to satisfy the first requirement for a preliminary
                                                      25
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 27 of 49



 1   injunction.” (Ct.’s Order 4, ECF No. 126.) There was simply no objective basis for bringing this

 2   suit.

 3           38.    There was similarly no good-faith subjective basis for filing this action. To the

 4   contrary, for reasons explained above, Plaintiffs only brought this lawsuit to interfere with the Vade

 5   Defendants’ ability to enter the Market. Indeed, upon information and belief, Plaintiffs, again, made

 6   knowing misrepresentations to the Vade Defendants’ existing and potential customers about the

 7   subject matter and effect of this lawsuit, despite that the products being offered to                 , for

 8   example, was not even accused in this action. This lawsuit was brought by Plaintiffs, not to cure a

 9   legitimate legal harm, but rather, to prevent a new player from entering the Market.

10           39.    Plaintiffs’ improper conduct has thus harmed not only the Vade Defendants, but also

11   competition in the Market, and the counterclaims asserted below are being brought accordingly.

12                                       FIRST CAUSE OF ACTION

13                                                (Defamation)

14           40.    Vade Defendants reallege and incorporate herein by reference all of the allegations in

15   the preceding paragraphs as if fully set forth in support of this cause of action.

16           41.    At all relevant times alleged herein, all of Plaintiffs’ employees were acting in their

17   official capacity as Plaintiffs’ employees and, therefore, their actions are attributable to Plaintiffs.

18           42.    Plaintiffs, upon information and belief, have made false and misleading

19   representations to Vade Defendants’ customers and potential customers including at least that:

20                  a. Vade Defendants are not financially stable;

21                  b. Vade Defendants will soon be bankrupt;

22                  c. The present lawsuit by Plaintiffs will “easily bankrupt” Vade Defendants;

23                  d. All of Vade’s products were developed using Plaintiffs’ alleged trade secrets;

24                  e. The lawsuit is against all of Vade Defendants’ products; and/or

25                  f. The Vade Defendants will not be able to provide any products to their existing or

26                      potential customers.

27           43.    Upon information and belief, Plaintiffs have made these statements about the Vade

28   Defendants to existing and potential customers on numerous occasions. Plaintiffs have, upon
                                                  26
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 28 of 49



 1   information and belief, employed this strategy to maintain pressure on these third parties and to

 2   reinforce the damaging nature of these false statements. Indeed, these statements have adversely

 3   affected Vade Defendants’ business and reputation and are defamatory without necessity of

 4   explanatory matter. These statements were made to Vade Defendants’ customers and potential

 5   customers with whom Vade Defendants had agreements in principle to provide products and

 6   services.

 7          44.     For example, Plaintiffs made the statements in paragraph 42 a.–f. to Vade’s potential

 8   customer        . In particular, very soon after this lawsuit was filed, Plaintiffs stated to        , who

 9   was close to licensing Vade’s Content Filter, that all of Vade’s products were developed using

10   Plaintiffs’ trade secrets, that all of Vade’s products were at issue in this lawsuit, and that Vade would

11   not be able to provide any of its products going forward as a result. Plaintiffs’ own Complaint that

12   initiated this suit, however, does not support those demonstrably false statements. In particular, in

13   this lawsuit, and at the time these false statements were made to             , Plaintiffs have only ever

14   alleged that Vade’s Secure for Office 365 product and a mail transfer agent being developed by Vade,

15   known as its NextGenMTA, as allegedly incorporating Plaintiffs’ purported trade secrets. While

16   those claims are themselves baseless, Vade offers many other products that Plaintiffs were

17   unquestionably aware of when making these false statements. Indeed, as plead above, Vade’s

18   Content Filter, IsItPhishing, Filterd, Mailstro, and Global Threat Intelligence product and solution

19   offerings were developed before any of the alleged wrongdoing occurred in this lawsuit. Further,

20   despite that this lawsuit has been ongoing now for over 16 months, Plaintiffs have not uncovered any

21   evidence that these other Vade products are in any way using Plaintiffs’ alleged trade secrets, and no

22   such allegations have been made. Again, Vade has marketed these products along with their features

23   long before this lawsuit was filed, and Plaintiffs were unquestionably aware of them before bringing

24   this action. Accordingly, Plaintiffs’ statements that all of Vade’s products had incorporated and

25   were using Plaintiffs’ alleged trade secrets, that all of Vade’s products were at issue in this lawsuit,

26   and that Vade would not be able to provide any products going forward as a result were knowingly

27   false statements of fact, and they remain so today.

28
                                                        27
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 29 of 49



 1          45.     Plaintiffs also, upon information and belief, falsely stated to         at the same time

 2   that at the time this lawsuit was filed Vade was financially unstable, it would soon be filing

 3   bankruptcy, and that it could not afford to defend this lawsuit. At the time those statements were

 4   made, however, Plaintiffs had become aware just one month prior that Vade had announced a funding

 5   arrangement worth 70 million Euros, and that Vade had entered into a strategic partnership

 6   agreement with a company called Datto that would allow Vade’s business to further expand.

 7   Plaintiffs were further aware that Vade had been highly successful in markets outside the U.S., and

 8   that in August 2019, Vade was very secure financially and its business was thriving. Indeed, Vade

 9   has been defending this lawsuit for close to two years, and as it was when filed, Vade remains more

10   than financially stable. Thus, Plaintiffs were factually aware at the time this lawsuit was brought

11   that Vade was financially strong. Plaintiffs’ statements to         that Vade, at the time this lawsuit

12   was filed, was financially unstable and would be shortly filing for bankruptcy were not mere

13   statements of opinion, but were knowing misrepresentations of fact about the current state of Vade’s

14   financial condition.

15          46.     These statements, by imputing at least the items at paragraphs 42 a. through f. above,

16   also tend to directly injure Vade Defendants in respect of their trade or business by having a natural

17   tendency to lessen their profits. Further, as a natural consequence and a direct and proximate result

18   of Plaintiffs’ knowingly false statements, Vade Defendants lost the business and economic

19   relationships with those customers and potential customers.

20          47.     Plaintiffs’ statements establish a prima facie case of actionable defamation because

21   they involve Vade Defendants’ business, were published, were and are false, and were made with

22   the knowledge that they were false, and with spite, hatred, and ill will toward Vade Defendants.

23   Plaintiffs had no reasonable grounds to believe the statements were true, and acted with reckless

24   disregard for ascertaining the truth. Thus, Plaintiffs’ statements are actionable, and actionable per

25   se, and Vade Defendants are entitled to damages in an amount to be proven at trial.

26          48.     As a natural consequence and proximate result of Plaintiffs’ defamatory statements,

27   Vade Defendants have suffered actual damages in the form of loss of customers and harm to their

28
                                                       28
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                           THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 30 of 49



 1   reputation, and were exposed to contempt. Vade Defendants therefore suffered specific and general

 2   damages, and are entitled to punitive damages, in an amount to be proven at trial.

 3           49.      As a proximate result of Plaintiffs’ defamatory statements, Vade Defendants have

 4   suffered and will continue to suffer irreparable harm unless Plaintiffs cease making the statements

 5   alleged herein. Vade Defendants have no adequate remedy at law and are entitled to preliminary and

 6   permanent injunctive relief.

 7                                      SECOND CAUSE OF ACTION

 8                                       (Commercial Disparagement)

 9           50.      Vade Defendants reallege and incorporate herein by reference all of the allegations in

10   the preceding paragraphs as if fully set forth in support of this cause of action.

11           51.      At all relevant times alleged herein, all of Plaintiffs’ employees were acting in their

12   official capacity as Plaintiffs’ employees and, therefore, their actions are attributable to Plaintiffs.

13           52.      Plaintiffs have made false and misleading representations to Vade Defendants’

14   customers and potential customers regarding the Vade Defendants products and business including

15   at least that:

16           a.       Vade Defendants are not financially stable;

17           b.       Vade Defendants will soon be bankrupt;

18           c.       The present lawsuit by Plaintiffs will “easily bankrupt” Vade Defendants;

19           d.       All of Vade’s products were developed using Plaintiffs’ alleged trade secrets;

20           e.       The lawsuit is against all of Vade Defendants’ products; and/or

21           f.       The Vade Defendants will not be able to provide any products to their existing or

22   potential customers.

23           53.      In each instance in which Plaintiffs have, upon information and belief, made these

24   statements, Plaintiffs made them with knowledge of their falsity, or acted with reckless disregard for

25   their falsity. Plaintiffs, upon information and belief, made these statements with the intent to harm

26   the Vade Defendants’ interests. Plaintiffs, upon information and belief, made these statements to

27          for the sole purpose of wrongfully disparaging the Vade Defendants’ products and business

28   such that it could improperly maintain            business.
                                                        29
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 31 of 49



 1          54.     For example, Plaintiffs made the statements in paragraph 53 a.-f. to Vade’s potential

 2   customer        . In particular, very soon after this lawsuit was filed, Plaintiffs stated to        , who

 3   was close to licensing Vade’s Content Filter, that all of Vade’s products were developed using

 4   Plaintiffs’ trade secrets, that all of Vade’s products were at issue in this lawsuit, and that Vade would

 5   not be able to provide any of its products going forward as a result. Plaintiffs’ own Complaint that

 6   initiated this suit, however, does not support those demonstrably false statements. In particular, in

 7   this lawsuit, and at the time these false statements were made to             , Plaintiffs have only ever

 8   alleged that Vade’s Secure for Office 365 product and a mail transfer agent being developed by Vade,

 9   known as its NextGenMTA, as allegedly incorporating Plaintiffs’ purported trade secrets. While

10   those claims are themselves baseless, Vade offers many other products that Plaintiffs were

11   unquestionably aware of when making these false statements. Indeed, as pleaded above, Vade’s

12   Content Filter, IsItPhishing, Filterd, Mailstro, and Global Threat Intelligence product and solution

13   offerings were developed before any of the alleged wrongdoing occurred in this lawsuit. Further,

14   despite that this lawsuit has been ongoing now for over 16 months, Plaintiffs have not uncovered any

15   evidence that these other Vade products are in any way using Plaintiffs’ alleged trade secrets, and no

16   such allegations have been made. Again, Vade has marketed these products along with their features

17   long before this lawsuit was filed, and Plaintiffs were unquestionably aware of them before bringing

18   this action. Accordingly, Plaintiffs’ statements that all of Vade’s products had incorporated and

19   were using Plaintiffs’ alleged trade secrets, that all of Vade’s products were at issue in this lawsuit,

20   and that Vade would not be able to provide any products going forward as a result were knowingly

21   false statements of fact, and they remain so today.

22          55.     Plaintiffs also, upon information and belief, falsely stated to           at the same time

23   that at the time this lawsuit was filed Vade was financially unstable, it would soon be filing

24   bankruptcy, and that it could not afford to defend this lawsuit. At the time those statements were

25   made, however, Plaintiffs had become aware just one month prior that Vade had announced a funding

26   arrangement worth 70 million Euros, and that Vade had entered into a strategic partnership

27   agreement with a company called Datto that would allow Vade’s business to further expand.

28   Plaintiffs were further aware that Vade had been highly successful in markets outside the U.S., and
                                                     30
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 32 of 49



 1   that in August 2019, Vade was very secure financially and its business was thriving. Indeed, Vade

 2   has been defending this lawsuit for close to two years, and as it was when filed, Vade remains more

 3   than financially stable. Thus, Plaintiffs were factually aware at the time this lawsuit was brought

 4   that Vade was financially strong. Plaintiffs’ statements to           that Vade, at the time this lawsuit

 5   was filed, was financially unstable and would be shortly filing for bankruptcy were not mere

 6   statements of opinion, but were knowing misrepresentations of fact about the current state of Vade’s

 7   financial condition.

 8             56.   Plaintiffs’ statements have caused specific pecuniary damage to the Vade Defendants

 9   by causing the Vade Defendants to lose the opportunity to license their Content Filter product to

10         .

11             57.   As a natural consequence and proximate result of Plaintiffs’ commercially

12   disparaging statements, Vade Defendants have suffered actual damages in the form of loss of at least

13              business, which would have resulted in millions of dollars in                      to the Vade

14   Defendants. Further, Plaintiffs’ actions have been both oppressive and malicious with intent to cause

15   injury to Vade Defendants and with conscious disregard of the rights of others. Accordingly, Vade

16   Defendants are entitled to exemplary damages, in addition to compensatory damages, as permitted

17   by law and to be proven at trial.

18             58.   As a proximate result of Plaintiffs’ ongoing commercially disparaging statements,

19   Vade Defendants have suffered and will continue to suffer irreparable harm unless Plaintiffs cease

20   making the statements alleged herein. Vade Defendants have no adequate remedy at law and are

21   entitled to preliminary and permanent injunctive relief.

22                                       THIRD CAUSE OF ACTION

23                    (Intentional Interference with Prospective Economic Advantage)

24             59.   Vade Defendants reallege and incorporate herein by reference all of the allegations in

25   the preceding paragraphs as if fully set forth in support of this cause of action.

26             60.   At all relevant times alleged herein, all of Plaintiffs’ employees were acting in their

27   official capacity as Plaintiffs’ employees and, therefore, their actions are attributable to Plaintiffs.

28
                                                         31
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 33 of 49



 1          61.     Plaintiffs deliberately interfered with Vade Defendants’ prospective economic

 2   advantage. Vade Defendants have enjoyed prospective economic relationships with their customers

 3   and prospective customers that were of substantial economic benefit to Vade Defendants. With

 4   knowledge of Vade Defendants’ valuable relationships with their customers and prospective

 5   customers, Plaintiffs’ false and misleading statements and other acts alleged in paragraphs above

 6   were knowingly designed to interfere with and disrupt those relationships. Plaintiffs’ actions were

 7   independently wrongful as they violated California law as alleged herein.

 8          62.     For example, as alleged above, Plaintiffs interfered with the Defendants’ prospective

 9   economic relationship with         . In particular, Vade Inc. began discussions with              in early

10   2019 to provide its email filter solution. At that time,           was using Proofpoint to provide its

11   email filtering solution. Upon information and belief, however,             considered Proofpoint to be

12   a difficult vendor to work with. Accordingly, in approximately March 2019, Vade Inc. participated

13   in a POC against Proofpoint’s product, and once again, Vade Inc.’s product outperformed Proofpoint.

14   As a result, by June of 2019,          and Vade had been in engaged in many months of contract

15   negotiations and exchanged numerous draft agreements. Indeed, only a few relatively minor deal

16   points remained to be negotiated, and            representative handling the negotiations stated that

17          was ready to finalize the agreement that would replace Proofpoint’s inferior email filter with

18   Vade Inc.’s product Filterd.

19          63.     Desperate to prevent that from happening, Proofpoint, upon information and belief,

20   began to make knowingly false statements of fact to         . In particular, very soon after this lawsuit

21   was filed, Plaintiffs stated to      , who was close to licensing Vade’s Content Filter, that all of

22   Vade’s products were developed using Plaintiffs’ trade secrets, that all of Vade’s products were at

23   issue in this lawsuit, and that Vade would not be able to provide any of its products going forward

24   as a result. Plaintiffs’ own Complaint that initiated this suit, however, does not support those

25   demonstrably false statements. In particular, in this lawsuit, and at the time these false statements

26   were made to         , Plaintiffs have only ever alleged that Vade’s Secure for Office 365 product and

27   a mail transfer agent being developed by Vade, known as its NextGenMTA, as allegedly

28   incorporating Plaintiffs’ purported trade secrets. While those claims are themselves baseless, Vade
                                                       32
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 34 of 49



 1   offers many other products that Plaintiffs were unquestionably aware of when making these false

 2   statements. Indeed, as plead above, Vade’s Content Filter, IsItPhishing, Filterd, Mailstro, and Global

 3   Threat Intelligence product and solution offerings were developed before any of the alleged

 4   wrongdoing occurred in this lawsuit. Further, despite that this lawsuit has been ongoing now for

 5   over 16 months, Plaintiffs have not uncovered any evidence that these other Vade products are in

 6   any way using Plaintiffs’ alleged trade secrets, and no such allegations have been made. Again,

 7   Vade has marketed these products along with their features long before this lawsuit was filed, and

 8   Plaintiffs were unquestionably aware of them before bringing this action. Accordingly, Plaintiffs’

 9   statements that all of Vade’s products had incorporated and were using Plaintiffs’ alleged trade

10   secrets, that all of Vade’s products were at issue in this lawsuit, and that Vade would not be able to

11   provide any products going forward as a result were knowingly false statements of fact, and they

12   remain so today.

13          64.     Plaintiffs also, upon information and belief, falsely stated to         at the same time

14   that at the time this lawsuit was filed Vade was financially unstable, it would soon be filing

15   bankruptcy, and that it could not afford to defend this lawsuit. At the time those statements were

16   made, however, Plaintiffs had become aware just one month prior that Vade had announced a funding

17   arrangement worth 70 million Euros, and that Vade had entered into a strategic partnership

18   agreement with a company called Datto that would allow Vade’s business to further expand.

19   Plaintiffs were further aware that Vade had been highly successful in markets outside the U.S., and

20   that in August 2019, Vade was very secure financially and its business was thriving. Indeed, Vade

21   has been defending this lawsuit for close to two years, and as it was when filed, Vade remains more

22   than financially stable. Thus, Plaintiffs were factually aware at the time this lawsuit was brought

23   that Vade was financially strong. Plaintiffs’ statements to         that Vade, at the time this lawsuit

24   was filed, was financially unstable and would be shortly filing for bankruptcy were not mere

25   statements of opinion, but were knowing misrepresentations of fact about the current state of Vade’s

26   financial condition.

27          65.     But for these false statements to                 would have licensed Vade’s Content

28   Filter. Plaintiffs unlawful conduct was the directly interfered with Vade’s prospective economic
                                                     33
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                           THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 35 of 49



 1   relationship with        . As a natural consequence and proximate result of Plaintiffs’ commercially

 2   disparaging statements, Vade Defendants have suffered actual damages in the form of loss of at least

 3              business, which would have resulted in millions of dollars in                      to the Vade

 4   Defendants.

 5             66.   Plaintiffs’ actions have been both oppressive and malicious with intent to cause injury

 6   to Vade Defendants and with conscious disregard of the rights of others. Accordingly, Vade

 7   Defendants are entitled to exemplary damages, in addition to compensatory damages, as permitted

 8   by law.

 9                                     FOURTH CAUSE OF ACTION

10             (Unfair Competition Under California Business and Professions Code § 17200)

11             67.   Vade Defendants reallege and incorporate herein by reference all of the allegations in

12   the preceding paragraphs as if fully set forth in support of this cause of action.

13             68.   Plaintiffs’ acts as alleged in the paragraphs above constitute “unlawful, unfair, or

14   fraudulent business act[s] or practice[s]” within the meaning of California Business and Professions

15   Code § 17200 et seq.

16             69.   As a direct and proximate result of Plaintiffs’ wrongful conduct, Vade Defendants

17   have been and will continue to be harmed, and Plaintiffs have been and will continue to be unjustly

18   enriched.

19             70.   As a direct and proximate result of Plaintiffs’ wrongful conduct, Vade Defendants are

20   entitled to injunctive relief, restitution, and an order of disgorgement of all of Plaintiffs’ ill-gotten

21   gains from their unlawful, unfair, or fraudulent business acts or practices.

22                                      FIFTH CAUSE OF ACTION

23                    (Monopolization – Section 2 of the Sherman Act – 15 U.S.C. § 2)

24             71.   Vade Defendants reallege and incorporate herein by reference all of the allegations in

25   the preceding paragraphs as if fully set forth in support of this cause of action.

26                                       Relevant U.S. Product Market

27             72.   In the United States, a unique product market exists for email filter solutions that can

28   scale to service a million or more email accounts at a given time. Vade’s email filter solution, such
                                                      34
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 36 of 49



 1   as its Content Filter, is designed to meet such a heavy traffic load. While there are numerous entities

 2   that offer email filtering solutions in the U.S., the vast majority of those vendors do not have products

 3   that are capable of the scale necessary to service a million or more email boxes at a given time.

 4   Accordingly, those email solutions and products lack the ability to handle the minimum traffic load

 5   and are not substitutes for email filtering products, such as Vade’s Content Filter, that are designed

 6   for larger scale email filtering.

 7           73.     Thus, a relevant product market exists for Email Filtering Products that have the

 8   capacity and scalability to filer a million or more email boxes or accounts at a given time (the

 9   “Market”). The geographic market is the United States.

10                          Monopoly Power and Significant Barriers to Market Entry

11           74.     Plaintiff Proofpoint describes itself as an enterprise security company founded in

12   2002. Proofpoint has been funded by multiple venture investors and has been publicly traded since

13   2012. As of 2019, Proofpoint had over 3,000 employees and revenues of close to a billion dollars.

14   To reach that size, Proofpoint has employed an aggressive acquisition strategy aimed at dominating

15   the Market. Since 2008, Proofpoint has spent hundreds of millions of dollars acquiring email security

16   companies, including purchases of entities such as Secure Data in Motion, Abaca Technology

17   Corporation, Sendmail, Inc., Return Path, and many others. With each acquisition, Proofpoint

18   removed an existing or potential competitor from the Market. Indeed, by 2017, Proofpoint had

19   succeeded in squeezing out the competition, leaving, upon information and belief, one main

20   competitor, Cloudmark. Rather than continuing to compete with Cloudmark, however, in the fourth

21   quarter of 2017, Proofpoint acquired Cloudmark, resulting in the combination of two principal

22   competitors in the Market. Proofpoint has affirmatively stated that at least one purpose of the

23   acquisition was to obtain Cloudmark’s market share, and Plaintiffs have since touted themselves the

24   “leader” in the Market. Upon information and belief, Plaintiffs have, in fact, held a controlling share

25   of the Market between 62% to over 80% since that acquisition.

26           75.     With their dominant market position and anticompetitive conduct, Plaintiffs have

27   erected significant barriers to new competitors attempting to enter the Market. For reasons discussed

28   in more detail below, customers only use one email filter provider at a time, and the contractual
                                                   35
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 37 of 49



 1   arrangements Plaintiffs enter into, upon information and belief,

 2                    . As just one example, Proofpoint licenses its email filter solution, which is a product

 3   offered within the Market to         . The contract with         was entered into over a decade ago and

 4   was                                                            That contractual arrangement still exists

 5   today. Because of                                                    has been using Proofpoint’s email

 6   filter, to the exclusion of competition,                      even though Proofpoint’s filter is a more

 7   expensive and inferior production, at least compared to Vade’s Content Filter. Thus, when an entity

 8   is contemplating whether to enter the Market, they are faced with the reality that Plaintiffs have

 9   already                                                         . This represents a significant barrier to

10   entry, especially when coupled with the significant investment required of a new Market entrant to

11   develop and bring a competing product to the Market.

12             76.   Plaintiffs also take advantage of Market realities that contribute to these barriers. In

13   particular, it typically takes customers at least four months, if not longer, to implement a new email

14   filter in the relevant product Market. For example, bringing on a new supplier requires, at a

15   minimum, testing the new filter, negotiating a services agreement, as well as actually implementing

16   the software and performing customizations such that it is compatible with the particular customer’s

17   system. This process can take many months and significant employee time to accomplish. It is also

18   costly to implement a new email filter, and as a result, customers are reluctant to switch providers,

19   even if the current filter being used is inferior. In fact, Plaintiffs have openly acknowledged in their

20   correspondence produced in this lawsuit that their                                      and these market

21   realities allow them                                                      Thus, a potential new Market

22   entrant is faced with the reality that Plaintiffs have                                                , and

23   that customers in the Market are reluctant to remove Plaintiffs’ entrenched email filter, even if the

24   new entrant could offer a superior and more cost effective product. Again, these are significant

25   barriers that any company faces when seeking to enter the Market. In fact, as a result of those

26   barriers, since 2017, despite the growing need for email filter solutions in the Market, there has not

27   been a single new competitor enter the Market.

28
                                                         36
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 38 of 49



 1           77.     The same realities also make it impossible for existing competitors to simply ramp up

 2   their production in the short run. As plead above, it typically takes at least four months, if not longer,

 3   for a new email filter in the Market to be implemented, and the process is costly. Further, the email

 4   filters in the Market are protecting a million or more email accounts, and thus, these filters cannot

 5   go down for months at a time, while a new filter is being installed. The damage created by such

 6   downtime would be catastrophic. Accordingly, Plaintiffs have positioned themselves in the Market

 7   as the dominant power and have taken advantage of                                                  to erect

 8   barriers to new market entrants, and prevent an existing competitor, like Vade, from stepping in and

 9   filling a void in the short run.

10             Plaintiffs engaged in anticompetitive conduct that caused anti-trust injury to Vade

11           78.     Plaintiffs actively maintain their dominant market share through anti-competitive

12   conduct. Plaintiffs conduct is, in fact, anti-competitive in three independent respects, any one of

13   which support the Sherman Act claims asserted herein.

14           79.     First, Plaintiffs have acted in an anti-competitive manner through the use of

15                                      . Plaintiffs control anywhere from 62% - 80% of the Market. They

16   are able to do so, in whole or in part, through the use of

17                                                                                 . Indeed, customers in the

18   Market only license one email filtering solution at a time. These customers are looking for uniform

19   filtering across the a million or more email accounts they protect, and it would be impractical and

20   unworkable to have multiple email filtering solutions operating at the same time, providing different

21   results across the managed email accounts. As a result, when Plaintiffs enter into a contract with a

22   customer in the Market, those are                                                                  .

23           80.                                                           . For example, as plead above,

24   Plaintiffs first entered into a contract to license their email filter solution, a product offered in the

25   Market, to                             That contract included an

26            .    Thus, through the use of these arrangements, Plaintiffs

27                                             , while they entrench their inferior email filter solution with

28   that customer. Once Plaintiffs’ inferior and costly email filter solution is in place, it becomes very
                                                      37
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
           Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 39 of 49



 1   difficult for customers to switch providers. In particular, as pleaded above, to move to a different

 2   email filter provider, customers in the Market must spend the time and resources to, among other

 3   things, test the new filter and determine whether it is a superior product, negotiate a license and

 4   services agreement with the new vendor, and then actually implement the new email filter to replace

 5   the incumbent. This process is costly and takes months to accomplish. As a result, customers in the

 6   Market are reluctant to go through that process and instead, permit the

 7                                                           Plaintiffs manipulate these Market realities and

 8   use                                       that allow them to

 9                                          That has been the case for          as an example, and Plaintiffs,

10   upon information and belief, use the same

11                                                                  Given their market position, Plaintiffs

12   foreclose a substantial share of the Market by engaging in these improper practices.

13            81.      This anticompetitive conduct of engaging in

14                  further causes anti-trust injury. In particular, Plaintiffs have not gained their dominant

15   market share through innovation, superior products, or superior customer service. Rather, Plaintiffs

16   have taken control of the Market through Proofpoint’s aggressive multi-decade acquisition strategy,

17   in which it has, armed with deep pockets, acquired email security firms year-after-year. With each

18   acquisition, Proofpoint both gained Market share and removed an existing or potential competitor

19   from the Market. Perhaps the most egregious example came with Proofpoint’s acquisition of its

20   principal competitor in the Market, Cloudmark. Thus, Plaintiffs strategy has been clear—buy up the

21   competition in the Market, and then tie up a substantial portion of the Market through

22                                    . Notably, Plaintiffs have acknowledged in their own correspondence

23   produced in this lawsuit that by implementing this scheme, they have been able to

24                                                                    despite that those solutions are inferior

25   products. Indeed, Vade’s Content Filter, for example, has repeatedly outperformed Plaintiffs’ email

26   filter in head-to-head proofs-of-concept. But because of Plaintiffs’ conduct, entry into the Market is

27   exceedingly difficult, and customers in the majority of the Market are left paying too much for

28   inferior goods.
                                                        38
                                                                                      Case No. 3:19-cv-04238-MMC
                                                DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                             THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 40 of 49



 1          82.     Second, in addition to Plaintiffs’ anti-competitive                             , Plaintiffs

 2   have engaged in a campaign of making knowingly false and disparaging statements about Vade—

 3   perhaps Plaintiffs’ only true competitive threat—for the purpose of keeping Vade out of the Market.

 4          83.     In the years preceding the filing of this lawsuit, Vade had indeed sought to enter the

 5   Market and compete against Plaintiffs. Vade’s efforts to interject competition in the Market met

 6   with initial promise. For example,

 7   which previously contracted with Cloudmark for the provision of its email filtering solution, was,

 8   upon information and belief, not satisfied with Cloudmark as a supplier. Accordingly,

 9   invited Vade Inc. to participate in a proof-of-concept (“POC”), in which Vade Inc.’s Content Filter

10   was compared to Cloudmark’s filter. Vade outperformed Cloudmark by a wide margin.

11          84.     As a result, in October 2018, Vade Inc. entered into an agreement with                   to

12   provide Vade Inc.’s Content Filter for use across the

13           . This agreement was significant for multiple reasons. First, as a provider of the email filter

14   solution, Vade Inc. would have access to all consumer usage data, which Vade Inc. could then use

15   to “educate” its Content Filter, making it “smarter” and more efficient. Conversely, without the

16   benefit of that data, Cloudmark’s email filter would become “dumber” and less effective. Second,

17                                                              . Accordingly, when                switched to

18   Vade Inc.’s Content Filter, upon information and belief, other Market participants took notice that

19   new competition was finally arriving to the Market.

20          85.     Plaintiffs similarly took notice of Vade’s entry into the Market. Indeed, as early as

21   September 2018, before the            agreement was even executed, Plaintiffs, upon information and

22   belief, began to implement a calculated plan to prevent competition from encroaching into Plaintiffs’

23   dominant market share. At that time, Plaintiffs, upon information and belief, began to communicate

24   to Market participants that they intended to bring a lawsuit against Vade for the illegitimate purpose

25   of requiring Vade to divert its resources to defending against such an action with the goal of

26   destroying Vade as a business and preventing it from entering the Market. In furtherance of that

27   plan, Cloudmark has made demonstrably false statements to Vade’s existing and potential Market

28   customers, including          .
                                                       39
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 41 of 49



 1            86.   For example, upon information and belief, Cloudmark met with

 2   representatives in August 2019, approximately one month after this lawsuit was filed. During that

 3   meeting, Cloudmark, upon information and belief, stated that the Vade Defendants had

 4   misappropriated Plaintiffs’ alleged trade secrets and incorporated those into all of Vade’s products.

 5   This was a knowingly false statement.

 6            87.   In particular, at the time those statements were made in August 2019, Plaintiffs were

 7   required to have performed a diligent pre-suit investigation before they filed this lawsuit. Plaintiffs’

 8   allegations against Vade in this lawsuit, however, have been limited in scope. For instance, Plaintiffs

 9   have only alleged (a) Vade’s Secure for Office 365 product and (b) a mail transfer agent being

10   developed by Vade, known as its NextGenMTA, as allegedly incorporating Plaintiffs’ purported

11   trade secrets. While those claims are themselves baseless, Vade offers many other products that

12   Plaintiffs were unquestionably aware of when making these false statements to                  , but those

13   additional products have never been put at issue in this lawsuit. Indeed, as pleaded above, Vade’s

14   Content Filter, IsItPhishing, Filterd, Mailstro, and Global Threat Intelligence product and solution

15   offerings were developed before any of the alleged wrongdoing occurred in this lawsuit. Further,

16   despite that this lawsuit has been ongoing now for over 16 months, Plaintiffs have not proffered any

17   evidence that these other Vade products are in any way using Plaintiffs’ alleged trade secrets, and no

18   such allegations have been made. Again, Vade marketed these products along with their features

19   long before this lawsuit was filed, and Plaintiffs were unquestionably aware of them before bringing

20   this action and certainly in August 2019. Accordingly, Plaintiffs’ statements that all of Vade’s

21   products had incorporated and were using Plaintiffs’ alleged trade secrets, and were accused in this

22   lawsuit, were knowingly false statements of fact at the time they were made, and they remain so

23   today.

24            88.   Additionally, in a desperate attempt to win back                 business, Plaintiffs also,

25   upon information and belief, falsely stated to           in August 2019 that Vade was, at that point,

26   not financially stable, that it could not afford to defend against this lawsuit, and that it would be

27   bankrupt in the near term. At the time those statements were made, however, Plaintiffs had become

28   aware just one month prior that Vade had announced a funding arrangement worth 70 million Euros,
                                                    40
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
          Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 42 of 49



 1   and that Vade had entered into a strategic partnership agreement with a company called Datto that

 2   would allow Vade’s business to further expand. Plaintiffs were further aware that Vade had been

 3   highly successful in markets outside the U.S., and that in August 2019, Vade was secure financially

 4   and its business was thriving. Indeed, Vade has been defending this lawsuit for close to two years,

 5   and as it was when filed, Vade remains more than financially stable. Thus, Plaintiffs were factually

 6   aware at the time this lawsuit was brought that Vade was financially strong. Plaintiffs’ statements

 7   to              that Vade, in August 2019, was financially unstable and would be shortly filing for

 8   bankruptcy were not mere statements of opinion, but were knowing misrepresentations of fact about

 9   the current state of Vade’s financial condition. These false statements serve no legitimate purpose

10   and were made solely for the purpose of decreasing competition in the Market, limiting the number

11   of email filter products available to the Market, and maintaining Plaintiffs’ dominant market share.

12   Upon information and belief, Plaintiffs’ factual misrepresentations to               were not isolated, but

13   have continued consistent with Plaintiffs’ campaign to disparage Vade in the Market.

14             89.     Plaintiffs’ scheme to drive out competition, as well as superior products in the Market,

15   has been successful. For example, Vade Inc.’s agreement with                       included an

16

17                                                                         Thus, had

18                                                                                                                  .

19   Rather than permit that to happen, Plaintiffs hatched their plan to bring this lawsuit and make, upon

20   information and belief, demonstrably false statements to                 , and other Market participants,

21   that (1) all of Vade’s products are accused in this suit, (2) that Vade will not be able to provide

22   products or services to             going forward, and that (3) Vade was not financially stable. When

23   asked about these allegations by             , Vade explained that they were false, and that there would

24   be no material impact of the sham litigation on its business. This, of course, put                    in the

25   middle of a dispute between two vendors, and                    was not able to resolve the disputes or

26   ascertain the veracity of the serious misrepresentations being improperly made by Plaintiffs. As

27   result,            , upon information and belief, determined to

28                              with Vade Inc.—the exact result improperly sought by Plaintiffs.
                                                       41
                                                                                       Case No. 3:19-cv-04238-MMC
                                                 DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                              THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 43 of 49



 1           90.      Plaintiffs’ improper conduct was not an isolated incident. Plaintiffs also similarly

 2   interfered with Vade Inc.’s potential relationship with                              . In particular, Vade

 3   Inc. began discussions with            in early 2019 to provide Vade’s Content Filter. At that time,

 4           was using Proofpoint, but like                     upon information and belief, was not pleased

 5   with Proofpoint as a vendor. Accordingly, in approximately March 2019, Vade Inc. participated in

 6   a POC against Proofpoint’s product, and, once again, Vade Inc.’s Content Filter outperformed

 7   Proofpoint’s. As a result, by June 2019,            and Vade had been in engaged in many months of

 8   contract negotiations and exchanged numerous draft agreements. Indeed, only a few relatively minor

 9   deal points remained to be negotiated, and               representative handling the negotiations stated

10   that          was ready to finalize the agreement and to replace Proofpoint’s inferior email filter with

11   Vade.

12           91.      Desperate to prevent that from happening, Plaintiffs again implemented their scheme

13   to prevent competition from encroaching on their market share through false statements rather than

14   through price and quality competition on the merits. While Vade Inc. and              were on the doorstep

15   of entering into an agreement that would replace Proofpoint, Proofpoint, upon information and belief,

16   shortly after this lawsuit was filed communicated to            that this action had been brought against

17   Vade, and that all of Vade’s products were developed using Plaintiffs’ alleged trade secrets, which

18   would preclude Vade from offering any products going forward. Again, this was a knowingly false

19   misrepresentation. Vade’s Content Filter, which was the only product being offered to                  , has

20   never been accused of being developed with or using at any time Plaintiffs’ alleged trade secrets.

21   The Content Filter was, in fact, developed well before any allegation of wrongdoing, and Plaintiffs

22   were aware of its existence and features at the time this suit was initiated. Yet, Plaintiffs never

23   accused the Content Filter of using Plaintiffs’ alleged trade secrets, and Plaintiffs have not proffered

24   any evidence to the contrary. The same is true for the vast majority of Vade’s other products, such

25   as IsItPhishing, Global Threat Intelligence, Filterd, and Mailstro. Again, Plaintiffs have been aware

26   of these other products since before lawsuit was filed, and have at no point alleged that they were

27   developed with or are using Plaintiffs’ alleged trade secrets. Accordingly, Plaintiffs’ statements to

28           to the contrary were knowingly false misrepresentations of fact at the time they were made
                                                     42
                                                                                       Case No. 3:19-cv-04238-MMC
                                                 DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                              THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 44 of 49



 1   that were designed to harm competition. Moreover,               was at no point negotiating to license any

 2   product from Vade that has been accused in this lawsuit, and thus, Plaintiffs’ false and improper

 3   statements to           were not in any way related or incidental to Plaintiffs’ bringing this action.

 4          92.      Plaintiffs also, upon information and belief, falsely communicated to              that Vade

 5   was not financially stable, and that defending this lawsuit would easily bankrupt Vade. For the same

 6   reasons explained above, these were not mere statements of opinion, but statements of fact

 7   concerning Vade’s current financial condition. These false statements had no legitimate purpose,

 8   and they were made to           , who has no interest in the outcome of this litigation. The only plausible

 9   explanation for these communications to              , and other Market participants, is that they were

10   made in an effort to prevent Vade from further competing in the Market. And while Vade tried to

11   explain to        that such statements were demonstrably untrue,                 senior executives decided

12   to stop negotiations with Vade Inc. and maintain its relationship with Proofpoint, despite that

13   Proofpoint’s product was clearly inferior.

14          93.      Thus, for now close to two years, Plaintiffs have been, upon information and belief,

15   actively disparaging the Vade Defendants in the Market to prevent the Vade Defendants from

16   reducing Plaintiffs’ dominant market share. In the process, Plaintiffs have been able

17                in the Market into                                                        that would not have

18   otherwise been acceptable, but for Plaintiffs’ improper conduct. Accordingly, Plaintiffs campaign

19   of false and disparaging misrepresentations constitute anti-competitive activity and has caused anti-

20   trust injury to Vade.

21          94.      Third, Plaintiffs anti-competitive conduct also includes bringing this objectively and

22   subjectively baseless lawsuit for the sole purpose of harming competition in the short- and long-term,

23   as opposed to addressing any legitimate legal concern. In particular, there was no objectively

24   reasonable basis for bringing this suit against the Vade Defendants at the time it was filed. The

25   objectively baseless nature of this lawsuit was, in fact, borne out during the briefing to this Court on

26   Plaintiffs’ motion for preliminary injunction. To succeed on that motion, Plaintiffs were required to,

27   among other things, establish a likelihood of success on the merits of their trade misappropriation

28   claim—the only claim asserted against the Vade Defendants. Thus, it was incumbent on Plaintiffs
                                                   43
                                                                                        Case No. 3:19-cv-04238-MMC
                                                  DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                               THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
         Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 45 of 49



 1   to come forward and present evidence establishing what its trade secrets were and how they were

 2   misappropriated by the Defendants. If Plaintiffs had any proof to support those allegations, it would

 3   have appeared during the course of the parties’ briefing on that motion. But Plaintiffs failed to

 4   present any such evidence. In fact, after considering all of Plaintiffs’ briefing, which included

 5   multiple expert declarations, the Court held that, “the Court finds the evidence plaintiffs offer by

 6   way of elaboration is not sufficiently specific to make out a prima facie case of trade secret

 7   misappropriation and, consequently, is insufficient to satisfy the first requirement for a preliminary

 8   injunction.” (Ct.’s Order 4, ECF No. 126.) There was simply no objective basis for bringing this

 9   suit.

10           95.    There was similarly no good-faith subjective basis for filing this action. To the

11   contrary, for reasons explained above, Plaintiffs only brought this lawsuit to interfere with the Vade

12   Defendants’ ability to enter the Market. Indeed, upon information and belief, Plaintiffs, again, made

13   knowing misrepresentations to the Vade Defendants’ existing and potential customers about the

14   subject matter and effect of this lawsuit, despite that the products being offered to                , for

15   example, were not even accused in this action. This lawsuit was brought by Plaintiffs, not to cure a

16   legitimate legal harm, but rather, to prevent a new player from entering the Market.

17           96.    Plaintiffs’ improper conduct has, thus, harmed not only the Vade Defendants, but also

18   competition in the Market, and the counterclaims asserted below are being brought accordingly.

19           97.    Plaintiffs have, thus, acted with the intent to maintain and perpetuate its monopoly

20   power in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

21           98.    As a direct and proximate result of Plaintiffs’ unlawful conduct in the Relevant

22   Market, the Vade Defendants’ business has suffered, and will continue to suffer harm, unless

23   Plaintiffs are restrained. The Vade Defendants are therefore entitled to injunctive relief, as well as

24   their costs of suit, including reasonable attorneys’ fees, pursuant to 15 U.S.C. § 26.

25           99.    Further, pursuant to 15 U.S.C. § 15, the Vade Defendants are entitled to recover

26   threefold the damages they have sustained and continue to sustain, in an amount to be determined at

27   trial, including pre- and post-judgment interest thereon, and their costs of suit, including reasonable

28   attorneys’ fees.
                                                       44
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                            THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 46 of 49



 1                                        SIXTH CAUSE OF ACTION

 2               (Attempted Monopolization – Section 2 of the Sherman Act – 15 U.S.C. § 2)

 3              100.   Vade Defendants reallege and incorporate herein by reference all of the allegations in

 4   the preceding paragraphs as if fully set forth in support of this cause of action.

 5              101.   Plaintiffs have willfully engaged in the predatory and anti-competitive practices

 6   described above in an effort to improperly raise barriers to the entry and expansion with the specific

 7   intent of monopolizing the Market. Accordingly, there is a dangerous probability that, unless

 8   restrained, Plaintiffs will succeed in monopolizing the Market in violation of Section 2 of the

 9   Sherman Act, 15 U.S.C. § 2.

10           102.      As a direct and proximate result of Plaintiffs’ unlawful conduct in furtherance of their

11   attempt to monopolize the Market, the Vade Defendants’ business has suffered, and will continue to

12   suffer harm, unless Plaintiffs are restrained. The Vade Defendants are therefore entitled to injunctive

13   relief, as well as their costs of suit, including reasonable attorneys’ fees, pursuant to 15 U.S.C. § 26.

14           103.      Further, pursuant to 15 U.S.C. § 15, the Vade Defendants are entitled to recover

15   threefold the damages they have sustained and continue to sustain, in an amount to be determined at

16   trial, including pre- and post-judgment interest thereon, and their costs of suit, including reasonable

17   attorneys’ fees.

18                                 VADE DEFENDANTS’ PRAYER FOR RELIEF

19              The Vade Defendants respectfully pray that:

20          i.     The Court enter judgment on Plaintiffs’ Complaint against Plaintiffs and in favor of

21                 Defendants;

22        ii.      The Court enter judgment that Plaintiffs defamed the Vade Defendants, collectively or

23                 individually;

24        iii.     The Court enter judgment that Plaintiffs’ commercially disparaged the Vade

25                 Defendants, collectively or individually;

26        iv.      The Court enter judgment that Plaintiffs have engaged in intentional interference with

27                 the Vade Defendants’ prospective economic advantage, collectively or individually;

28
                                                          45
                                                                                       Case No. 3:19-cv-04238-MMC
                                                 DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                              THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
     Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 47 of 49



 1     v.    The Court enter judgment that Plaintiffs have engaged in unfair competition under

 2           California Business and Professions Code § 17200;

 3    vi.    The Court enter judgment that Plaintiffs have violated 15 U.S.C. § 2;

 4   vii.    The Court enter judgment for preliminary and permanent injunctive relief enjoining the

 5           wrongful and unfair acts by Plaintiffs alleged herein, and by those persons acting in

 6           concert with Plaintiffs, including related individuals, entities, agents, or representatives;

 7   viii.   The Court award the Vade Defendants actual damages sustained as a result of the acts

 8           alleged herein, together with prejudgment interest, according to proof;

 9    ix.    The Court order disgorgement of the Plaintiffs’ profits resulting from the acts alleged

10           herein;

11     x.    The Court award the Vade Defendants restitution of any profits resulting from the acts

12           alleged herein;

13    xi.    The Court award the Vade Defendants punitive and/or treble damages as permitted by

14           law;

15   xii.    The Court award the Vade Defendants their attorneys' fees as permitted by law;

16   xiii.   The Court award the Vade Defendants their costs of suit, including reasonable litigation

17           expenses, as permitted by law; and

18   xiv.    The Court award the Vade Defendants any additional relief the Court deems just and

19           proper.

20

21

22

23

24

25

26

27

28
                                                    46
                                                                                  Case No. 3:19-cv-04238-MMC
                                            DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                         THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
        Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 48 of 49



 1   Dated: December 4, 2020                      BAKER & McKENZIE LLP

 2                                                By: /s/ Bart Rankin
 3
                                                  Colin H. Murray (SBN 159142)
 4                                                 colin.murray@bakermckenzie.com
                                                  BAKER & McKENZIE LLP
 5                                                Two Embarcadero Center, 11th Floor
                                                  San Francisco, CA 94111-3802
 6                                                Telephone:    +1 415 576 3000
                                                  Facsimile:    +1 415 576 3099
 7
                                                  Danielle L. Benecke (SBN 314896)
 8                                                 danielle.benecke@bakermckenzie.com
                                                  BAKER & McKENZIE LLP
 9                                                600 Hansen Way
                                                  Palo Alto, CA 94304
10                                                Telephone:    +1 650 856 2400
                                                  Facsimile:    +1 650 856 9299
11
                                                  Jay F. Utley (Admitted Pro Hac Vice)
12                                                 jay.utley@bakermckenzie.com
                                                  Bart Rankin (Admitted Pro Hac Vice)
13                                                 bart.rankin@bakermckenzie.com
                                                  Mackenzie M. Rankin (Admitted Pro Hac Vice)
14                                                 mackenzie.Rankin@bakermckenzie.com
                                                  John G. Flaim (Admitted Pro Hac Vice)
15                                                 john.flaim@bakermckenzie.com
                                                  Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                 charles.liu@bakermckenzie.com
                                                  Mark Ratway (Admitted Pro Hac Vice)
17                                                 mark.ratway@bakermckenzie.com
                                                  BAKER & McKENZIE LLP
18                                                1900 North Pearl Street, Suite 1500
                                                  Dallas, Texas 75201
19                                                Telephone:     +1 214 978 3000
                                                  Facsimile:     +1 214 978 3099
20
                                                  Shima S. Roy
21                                                 shima.roy@bakermckenzie.com
                                                  BAKER & McKENZIE LLP
22                                                300 East Randolph Street, Suite 5000
                                                  Chicago, Illinois 60601
23                                                Telephone:     +1 312 861 8000
                                                  Facsimile:     +1 312 861 2899
24

25

26

27

28
                                             47
                                                                           Case No. 3:19-cv-04238-MMC
                                     DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                  THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
     Case 3:19-cv-04238-MMC Document 355 Filed 12/04/20 Page 49 of 49



 1                                             Alexander Brauer (appearance pro hac vice)
                                               TX SBN 24038780
 2                                             abrauer@baileybrauer.com
                                               BAILEY BRAUER PLLC
 3                                             8350 N. Central Expressway
                                               Suite 650
 4                                             Dallas, Texas 75206
                                               Telephone: (214) 360-7433
 5                                             Facsimile: (214) 360-7435

 6                                             Attorneys for Defendants,
                                               Vade Secure, Incorporated and Vade Secure SASU
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          48
                                                                        Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                               THIRD AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
